UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7365



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DAVID LOUIS MCPHERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, Senior
District Judge. (4:00-cr-00081-H; 4:02-cv-00058)


Submitted:   February 21, 2008             Decided:   March 7, 2008


Before MOTZ and SHEDD, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Remanded by unpublished per curiam opinion.


David Louis McPherson, Appellant Pro Se. Eric Evenson, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          David   Louis   McPherson   seeks   to   appeal   the   district

court’s order denying his motion for reconsideration of the denial

of his 28 U.S.C. § 2255 (2000) motion.             The district court’s

judgment was entered on April 19, 2007. McPherson filed his notice

of appeal, which was dated September 10, on September 17.           In his

notice of appeal, McPherson stated that he did not receive notice

of the district court’s judgment until September 10.         Even giving

McPherson the benefit of Houston v. Lack, 487 U.S. 266, 276 (1988),

his notice was untimely filed.    See Fed. R. App. P. 4(a)(1)(B).

          Under Fed. R. App. P. 4(a)(6), the district court may

reopen the time to file an appeal if (1) the moving party did not

receive notice of entry of judgment within twenty-one days after

entry, (2) the motion is filed within 180 days of entry of judgment

or within seven days of receiving notice from the court, whichever

is earlier, and (3) no party would be prejudiced.       We remand to the

district court to determine whether McPherson is entitled to the

benefit of Rule 4(a)(6) to reopen the time to file an appeal.          The

record, as supplemented, will then be returned to this court for

further consideration.

                                                                  REMANDED




                                 - 2 -